                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


HUPY & ABRAHAM, S.C.

                             Plaintiff,
                                                   Case No. 2:21-cv-00577-JPS
       v.

QUINTESSA MARKETING, LLC,

                             Defendant.


                    QUINTESSA MARKETING, LLC’S
       REPLY MEMORANDUM OF LAW SUPPORTING MOTION TO DISMISS


   Defendant Quintessa Marketing, LLC (“Quintessa”) submits this Reply Memorandum of

Law supporting its Motion to Dismiss under Fed. R. Civ. P. 12(b)(3) and (6).

                                      INTRODUCTION

   Quintessa filed a Motion to Dismiss asking the Court to enforce a Forum Selection clause

in the parties’ Marketing Contract, which identifies Oklahoma County, Oklahoma as the par-

ties’ agreed-upon forum for litigating non-arbitrable disputes. (Doc. 10-2 p. 1). Alternatively,

Quintessa asks the Court to enforce a mandatory Arbitration clause in that same contract,

which requires Plaintiff Hupy & Abraham, S.C. (“Hupy”) to arbitrate its claims before the

American Arbitration Association. (Id.).

   Hupy, in its response, didn’t allege that the clauses were ambiguous or hard to under-

stand. Instead, Hupy tries to avoid the clauses by claiming unconscionability and fraud.

   Specifically, Hupy claims the Forum Selection clause and Arbitration clause are uncon-

scionable under Wisconsin law. However, Hupy can prove neither procedural or substantive

unconscionability. The record demonstrates that Hupy is a sophisticated law firm that had

the ability to review and modify the Marketing Contract before executing it and that the




         Case 2:21-cv-00577-JPS Filed 07/14/21 Page 1 of 15 Document 17
clauses at issue are not unreasonable. Hupy definitely had the capacity to negotiate and com-

prehend the Marketing Contract considering it is self-litigating this complex claim based on

the same contract.

   Hupy also seeks to avoid the Forum Selection clause by claiming that Quintessa commit-

ted fraud while negotiating the Marketing Contract—despite that Hupy did not assert a cause

of action for fraud. Hupy, though, failed to allege or present any evidence in its response brief

supporting that Quintessa’s alleged fraud “relates to the forum selection clause itself as op-

posed to the contract as a whole.” Rawdon v. Starwood Cap. Grp., 2019 OK CIV APP 70, ¶ 22,

453 P.3d 516 (quoting Tucker v. Chochran Firm-Criminal Defense Birmingham L.L.C., 2014 OK

112, 33, 341 P.3d 673) (emphasis in original). Hupy generally asserts that Quintessa misrep-

resented other contract terms (including quantity of clients), but not that Quintessa fraudu-

lently induced Hupy to agree to litigate claims in Oklahoma. The difference is important be-

cause the Forum Selection clause, untouched by fraud, is separable and enforceable.

   As discussed in Quintessa’s opening memorandum and this reply, the Forum Selection

clause is valid and enforceable and requires litigation of any non-arbitrable dispute in Okla-

homa. Even if the Forum Selection clause is improper, the Arbitration clause still mandates

Hupy to arbitrate its claims before the AAA. Dismissal of this action (and denial as moot of

Hupy’s pending injunction motion) is warranted.




                Quintessa’s Reply Mem. of Law Supporting Motion to Dismiss
         Case 2:21-cv-00577-JPS Filed 07/14/21 Page 2 of 15 Document 17
                                     REPLY ARGUMENT

 I.      The Forum Selection clause is valid & enforceable and requires litigation of any
         non-arbitrable dispute in Oklahoma County, Oklahoma

      Hupy does not challenge the language or substance of the Forum Selection clause or con-

tend that it is ambiguous in any way, thus conceding that the clause (on its face) requires

Hupy to litigate any non-arbitrable dispute in Oklahoma state court.

      Hupy, rather, seeks to avoid application of the Forum Selection clause by claiming that

the contract is unconscionable and that Quintessa committed fraud when negotiating the

Marketing Contract. Neither argument is supported in the slightest.

         A.     The Forum Selection Clause is not unconscionable under Wisconsin or Ok-
                lahoma law

      Hupy seeks to avoid the Forum Selection clause on grounds that it is unconscionable

and, therefore, unenforceable as a matter of law. (Doc. 14 p. 17, 21). Hupy, for unknown rea-

sons, invokes Wisconsin law on this issue despite the Marketing Contract containing a valid

choice of law provision requiring application of Oklahoma law to questions of contract inter-

pretation and validity. (Doc. 10-2 p. 2).

      Nonetheless, Wisconsin and Oklahoma have similar tests for unconscionability. Wiscon-

sin requires the existence of procedural and substantive unconscionability, Pietroske, Inc. v.

Globalcom, Inc., 2004 WI App 142, ¶ 1, 275 Wis. 2d 444, 685 N.W.2d 884, and Oklahoma, sim-

ilarly, considers a contract unconscionable if there exists an “absence of meaningful choice”

and “unreasonably favorable” contract terms, Barnes v. Helfenbein, 548 P.2d 1014, 1020 (OK

1976). Oklahoma law, however, is more stringent in that it “directly relate[s]” unconsciona-

bility with “fraud or deceit.” Id.

      Regardless which states’ standard applies, Hupy doesn’t come close to establishing un-

conscionability concerning the Forum Selection clause.




                 Quintessa’s Reply Mem. of Law Supporting Motion to Dismiss
           Case 2:21-cv-00577-JPS Filed 07/14/21 Page 3 of 15 Document 17
              1.      The Forum Selection clause is not unconscionable under Wisconsin
                      law

                      a)     There is zero evidence suggesting procedural unconscionabil-
                             ity; Hupy is a sophisticated law firm that diligently reviewed
                             and accepted the terms of the Marketing Contract

   Hupy has no legitimate argument as to procedural unconscionability under Wisconsin

law. It asserts that Chad Kreblin, the shareholder with 20 years of legal experience who exe-

cuted the Marketing Contract on Hupy’s behalf, lacked the “education and business acumen

and experience” to effectively negotiate with Quintessa and enter into a fair agreement. (Doc.

14 p. 7, 17). To Hupy, Kreblin was well beyond his skill set to review and agree to the two-

page Marketing Contract because he’s a personal injury lawyer who doesn’t handle contract

claims. Little response is needed to defeat this position.

   Hupy has presented zero evidence that Attorney Kreblin or his firm was disadvantaged

or lacked the ability to negotiate this contract on fair terms. Kreblin’s legal background is of

little consequence here—Hupy has not alleged (let alone presented evidence to support) that

the Marketing Contract was too complex or burdensome for a mere personal injury attorney

to review and understand. The contract is two pages in length and contains easy-to-under-

stand language. Hupy doesn’t even claim the contract is ambiguous or difficult to interpret;

in fact, it operated under an identical contract without issue for months before executing the

Marketing Contract. A non-attorney could easily comprehend and agree to the Marketing

Contract’s terms.

   The mere format of the Marketing Contract goes against Hupy’s procedural unconscion-

ability position. Nothing about the Marketing Contract suggests that Quintessa hid meaning-

ful terms from Hupy. The Forum Selection clause (and Arbitration clause) are separate sec-

tions clearly marked by headings identifying the substance of the clauses, are printed in leg-

ible font consistent with all other contract terms, and are accompanied by personal signature

lines that required Hupy to review and agree to each specific clause. (Doc. 10-2); see Polar Mfg.



                Quintessa’s Reply Mem. of Law Supporting Motion to Dismiss
         Case 2:21-cv-00577-JPS Filed 07/14/21 Page 4 of 15 Document 17
Corp. v. Michael Weinig, Inc., 994 F. Supp. 1012, 1015 (E.D. Wis. 1998) (upholding forum selec-

tion clause containing similar formatting).

      If the Marketing Contract was too confusing or complex for Kreblin, Hupy had the ability

to designate a different representative to review and execute the agreement. Hupy, specifi-

cally, could have recruited one of its other 20 attorneys to complete the job or retained outside

counsel to conduct a review. 1 Indeed, Hupy’s counsel in this case, Todd Korb, seemingly has

the ability to interpret and understand the Marketing Contract without difficulty given his

role litigating Hupy’s contract claims.

      Hupy surely cannot claim it lacked the experience, business acumen, or ability to negoti-

ate or enter into the Marketing Contract but then represent itself in this 18-count commercial

lawsuit based on that same contract. Hupy’s complaint and response brief evidence its con-

fidence and ability to understand and interpret the contract, including the Forum Selection

and Arbitration clauses.2 Under Wisconsin Model Rule of Professional Conduct 20:1.1

Hupy—through its self-representation in this matter—acknowledges it has the “legal

knowledge, skill, thoroughness, and preparation reasonably necessary” to tackle this contract

dispute concerning the Marketing Contract.

      Additionally, the Marketing Contract was not presented on a take-it-or-leave it basis or

forced onto Hupy as is. Quintessa permitted Hupy the opportunity to review the Marketing

Contract and make changes to its terms, as established by Kreblin’s hand-written notations

depicted here:




1
    https://www.hupy.com/bio.cfm (last visited July 14, 2021).
2
  Hupy has undoubtedly entered into thousands of retainer agreements with its own clients, so
it surely cannot claim ignorance as to the ability to draft, review, and enter into consumer con-
tracts.


                  Quintessa’s Reply Mem. of Law Supporting Motion to Dismiss
           Case 2:21-cv-00577-JPS Filed 07/14/21 Page 5 of 15 Document 17
(Doc. 10-2 p. 1) (highlighting depicting Kreblin’s changes).

   Hupy, through Kreblin, was cogent and sufficiently savvy to change contract terms to

favor Hupy’s desired interpretation. Kreblin’s changes support that he reviewed the con-

tract’s terms to ensure they favored Hupy. He either reviewed and accepted the Forum Se-

lection and Arbitration clauses without modification or failed to read those provisions at all.

If the latter is true, it does not help Hupy; if a party makes “a practice of signing contracts

without reading them, they must bear the consequences.” Northwestern Nat. Ins. Co. v. Do-

novan, 916 F.2d 372, 378 (7th Cir. 1990). Either way, Hupy had the opportunity to review the

Marketing Contract and make (or at least request) changes before signing it.

   Hupy included with its response brief a copy of a marketing contract Quintessa signed

with another personal injury firm—seemingly to prove that Quintessa’s agent, Lauren

Mingee, is well-versed in contract negotiations. (Doc. 15-5). But that other contract showcases

Quintessa’s practice of allowing its customers the ability to modify is contract—with that

contract containing handwritten changes similar to those made by Kreblin. (Id. p. 1). That

marketing contract also does not contain a forum selection or arbitration clause, supporting

that Quintessa does not force those provisions on any client. (Id.).

   Hupy’s preliminary contract with Quintessa further destroys its argument that the oper-

ative Marketing Contract is procedurally unconscionable. Hupy admits the prior contract,

containing identical terms (including Forum Selection and Arbitration clauses), was a “suc-

cess” and hasn’t alleged unfair bargaining power or unfair terms with that document. Hupy’s



                Quintessa’s Reply Mem. of Law Supporting Motion to Dismiss
         Case 2:21-cv-00577-JPS Filed 07/14/21 Page 6 of 15 Document 17
acceptance of the preliminary contract it negotiated and agreed to simply evidences the rea-

sonableness of the identical Marketing Contract at issue here.

   Hupy does assert a strange argument related to its preliminary contract with Quintessa—

that the “success” of that contract weakened Hupy’s bargaining power and, seemingly,

forced Hupy into the operative Marketing Contract. To Hupy, after its preliminary deal with

Quintessa it:

                lacked meaningful, alternative means to obtain the services of-
                fered on a more favorable basis from a different company that
                did not include an arbitration clause which would require it to
                arbitrate all contractual and related claims

(Doc. 14 p. 8). Hupy, again, doesn’t provide any specifics as to its lack of alternatives via

record evidence; it only states in conclusory fashion that it was handcuffed into using Quin-

tessa’s services because of its early success utilizing Quintessa’s marketing services. (Doc. 14

p. 17). In reality, Hupy ignores the vast market of legal referral companies at its disposal and

its own internal marketing campaigns. Indeed, Hupy has apparently successfully retained

personal injury clients throughout the Midwest for decades prior to seeking Quintessa’s ser-

vices. Quintessa was not Hupy’s only choice for securing personal injury clients in its mar-

ketplace.

                       b)     The Forum Selection clause is not substantively unconsciona-
                              ble under Wisconsin law

   If the Court agrees with Quintessa, and finds no procedural unconscionability, the inquiry

ends under Wisconsin law. Pietroske, 2004 WI App 142, ¶ 1. Regardless, Hupy has not estab-

lished substantive unconscionability.

   Hupy claims substantive unconscionability related to the Forum Selection based solely

on its position that Hupy has no connection to Oklahoma. Hupy doesn’t cite any case law

supporting its request to invalidate the Forum Selection clause due to its lack of “meaningful

connections to Oklahoma” and nothing in the record suggests that an Oklahoma state court




                 Quintessa’s Reply Mem. of Law Supporting Motion to Dismiss
         Case 2:21-cv-00577-JPS Filed 07/14/21 Page 7 of 15 Document 17
judge would deprive Hupy of its day in court. Hupy simply does not like that it agreed to

litigate a claim in Oklahoma.

   Wisconsin requires more than a party’s mere displeasure with a contract term to establish

substantive unconscionability. Substantive unconscionability requires the challenging party

to establish that “the terms of [the] contract are unreasonably favorable to the more powerful

party,” with courts “looking at the contract terms and determining whether the terms are

‘commercially reasonable,’ that is, whether the terms lie outside the limit of what is reasona-

ble or acceptable.” Wis. Auto Title Loans, Inc. v. Jones, 2006 WI 53, ¶ 36, 290 Wis. 2d 514, 714

N.W.2d 155 (citation omitted).

   Mere inconvenience of a preferred jurisdiction does not render a forum selection clause

substantively unconscionable. Venue, choice of law, and forum selection clauses are common

place in commercial contracts and serve important purposes—including predictability of ju-

risdiction, conformity in legal rulings, and giving deference to the parties’ intentions. If

Hupy’s position is correct, any party who executes a contract can simply avoid enforcement

of a previously agreed upon forum selection clause based on self-described inconvenience.

Courts would be forced to invalidate most forum selection clauses agreed upon by the con-

tacting parties. Surely more is needed than mere inconvenience.

              2.      The Forum Selection clause is not unconscionable under Oklahoma
                      law

   Hupy did not address the issue of unconscionability under Oklahoma law despite a clear

choice of law clause designating Oklahoma state law as the law governing contract interpre-

tation and disputes. For the reasons discussed in Section A.1 addressing the lack of uncon-

scionability under Wisconsin law, Hupy simply cannot prove unconscionability under Okla-

homa’s prevailing standard.

   Hupy has not established an “absence of meaningful choice”—it freely negotiated and

reviewed the contract, had the opportunity to modify its terms, and could have sought other



                Quintessa’s Reply Mem. of Law Supporting Motion to Dismiss
         Case 2:21-cv-00577-JPS Filed 07/14/21 Page 8 of 15 Document 17
marketing services if it disapproved of the contract terms Quintessa offered. Barnes, 548 P.2d

at 1020. And the Forum Selection clause is not an “unreasonably favorable” term. Id.

   Oklahoma’s unconscionability standard is more exacting than Wisconsin since Oklahoma

“directly relat[es]” unconscionability with “fraud or deceit”—defining an unconscionable

contract as one that “no person in his senses, not under delusion would make, on one hand,

and which no fair and honest man would accept on the other.” Id. As discussed in more detail

in the section immediately below, Hupy has not alleged or established fraud or deceit in the

inducement of the Forum Selection clause and no evidence exists suggesting that the Mar-

keting Contract is so unreasonable that no person would ever agree to its terms. On the con-

trary, Hupy agreed to an identical, preliminary contract without any complaints—a contract

it deemed a “success.”

       B.     Hupy did not allege, let alone demonstrate, fraud in the inducement of the
              Forum Selection clause

   In the teeth of an unambiguous Forum Selection clause mandating litigation of all non-

arbitrable disputes in Oklahoma state court, Hupy next resorts to claiming Quintessa’s al-

leged fraud invalidates the clause. (Doc. 14 p. 4). But Hupy’s fraud position (even if true)

does not affect enforcement of the Forum Selection clause because Hupy hasn’t alleged or

identified any facts suggesting that Quintessa fraudulently induced Hupy into agreeing to

the specific Forum Selection clause at issue. Hupy, rather, generally alleges that Quintessa

misrepresented a substantive contract term (the number of monthly clients), not that Quin-

tessa used fraud to include the forum selection clause. The difference is paramount.

   Regardless of choice of law issues, all three jurisdictions (Oklahoma, Wisconsin, and Fed-

eral) follow the bright-line rule that a party seeking to avoid a forum selection clause due to

fraud must demonstrate fraud in the inducement of that specific clause, not simple fraud

relating to the contract as a whole. M/S Bremen v. Zapata Off-Shore, Co., 407 U.S. 1, 13 (1972)




               Quintessa’s Reply Mem. of Law Supporting Motion to Dismiss
        Case 2:21-cv-00577-JPS Filed 07/14/21 Page 9 of 15 Document 17
(upholding severability of forum selection clause not touched by fraud, despite general alle-

gations of fraud as to the contract as a whole); Tucker, 2014 OK 112, ¶ 27 (citing Intercall Tele-

comms., Inc. v. Instant Impact, Inc., 376 F. Supp. 2d 155, 160 (D.P.R. 2005) (“Courts must distin-

guish between challenges to the validity of the underlying contract ... and to the validity of

the forum selection clause in particular ... Under the purview of this separability doctrine, a

forum selection clause is deemed to be separate from, and independent of, the contract con-

taining it”); Beilfuss v. Huffy Corp., 2004 WI App 118, ¶ 17, 274 Wis. 2d 500, 685 N.W.2d 373

(recognizing that a forum selection clause, to be unenforceable, must be “touched by” fraud);

see also Feeco Int’l, Inc. v. Oxane Materials, LLC, No. 13-CV0869, 2013 WL 5780435, *2 (E.D.

Wis. Oct. 25, 2013).

   Oklahoma law governs questions concerning the Marketing Contract and the Oklahoma

decisions in Rawdon, 2019 OK CIV APP 70, and Tucker, 2014 OK 112, defeat Hupy’s fraud

position. The Rawdon court, relying on the Oklahoma Supreme Court’s Tucker decision and

United States Supreme Court precedent, upheld a trial court’s finding that plaintiffs could

not avoid a forum selection clause due to fraud because they “had not alleged fraud in the

inducement of the forum selection clause specifically.” Rawdon, 2019 OK CIV APP 70, ¶ 22,

24 (citing Bremen, 407 U.S. at 13). The Rowan court followed the majority rule that a forum

selection clause will be enforced as a separable contract provision unless the challenger

demonstrates that fraud “relates to the forum-selection clause itself as opposed to the con-

tract as a whole.” Id. (quoting Tucker, 2014 OK 112, ¶ 33) (emphasis in original).

   Here, Hupy hasn’t identified any facts in its response brief or submitted any record evi-

dence alleging or suggesting that Quintessa fraudulently induced it to accept the terms of the




                Quintessa’s Reply Mem. of Law Supporting Motion to Dismiss
        Case 2:21-cv-00577-JPS Filed 07/14/21 Page 10 of 15 Document 17
Forum Selection clause in the Marketing Contract.3 Hupy, in conclusory fashion in its re-

sponse brief, claims fraud in the inducement of the Forum Selection clause but presents noth-

ing more. Factually, Hupy only alleges Quintessa misrepresented the number of personal

injury clients it could provide (a claim Quintessa denies), but presents no facts, affidavit tes-

timony, documents, etc. suggesting Quintessa lied to convince Hupy to agree to litigate

claims in Oklahoma courts. Without any connection between the alleged fraud and the Fo-

rum Selection clause, that clause is separable and enforceable. Bremen, 407 U.S. at 13; Tucker,

2014 OK 112, ¶ 12.

    II.   The doctrine of forum non conveniens supports Oklahoma as the proper venue, as
          agreed to by the parties

      Quintessa needs little argument to respond to Hupy’s position as to forum non conveniens

dictating Wisconsin as the preferred venue. Hupy’s position is founded on its position that

the Forum Selection clause is invalid and, therefore, the Court should consider the parties’

private interests—including Hupy’s alleged inconvenience in having to litigate in Oklahoma.

      The Forum Selection clause is valid and controlling in this case, so under Federal forum

non conveniens standards (and Oklahoma law governing forum selection clauses), Hupy’s

private interests have no bearing on determining the proper forum for this dispute. Atl. Ma-

rine Constr. Co., Inc. v. U.S. Dist. Court for the W. Dist. of Texas, 571 U.S. 49, 60 (2013); Warner v.

St. John’s Northwestern Mil. Acad. Inc., No. 18-CV-730-JPS, 2019 WL 403718, *2 (E.D. Wis. Jan.

31, 2019); Tucker, 2014 OK 112, ¶ 20.

      The only relevant inquiry is the public interest factors discussed at pages 7-9 of Quin-

tessa’s opening brief (Doc. 9), which favor venue in Oklahoma as the parties agreed.

      Hupy cites to (and attaches to its response brief) a District of Oklahoma decision in which

that court transferred an ongoing Quintessa lawsuit from Oklahoma to Missouri. (Doc. 15-4).


3
 Hupy did not allege in its Complaint a cause of action based on fraud or fraud in the inducement
of the Marketing Contract. (Doc. 1). Hupy only alleged misrepresentation of a single contract term
unrelated to the Forum Selection clause.


                  Quintessa’s Reply Mem. of Law Supporting Motion to Dismiss
          Case 2:21-cv-00577-JPS Filed 07/14/21 Page 11 of 15 Document 17
Hupy believes this decision shows that Quintessa’s position that public policy factors favor

Oklahoma “is entirely meritless.” (Doc. 14 p. 13).

      Hupy, though, fails to acknowledge that the lawsuit it referenced (in which Quintessa

was a plaintiff suing a law firm for fraud) involved a contract that did not contain a forum

selection clause. The Oklahoma federal court, rather, assessed transfer of venue under 28

U.S.C. § 1404(a) and transferred the case to Missouri federal court because of convenience. Of

course, a § 1404(a) assessment hinges on many of the private interest factors that are irrele-

vant in the teeth of a valid forum selection clause.4 And the District Court judge recognized

a principle that rings true in this action—that “[m]erely shifting the inconvenience from one

side to the other [] is not a permissible justification for a change of venue.” (Doc. 15-4) (quot-

ing Employer Mut. Cas. Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1167 (10th Cir. 2010)).

    III. The Arbitration clause is not unconscionable

      In its opening brief, Quintessa asked the Court to forego assessing the issue of arbitrability

(or interpreting the enforcement of the Arbitration clause) because that issue is proper for an

Oklahoma County, Oklahoma court under the valid Forum Selection clause. Quintessa,

however, alternatively asked the Court to enforce the Arbitration provision if the Court did




4
    Courts assessing a request for transfer of venue under § 1404(a) consider the following factors:

                 plaintiff's choice of forum; the accessibility of witnesses and other
                 sources of proof, including the availability of compulsory process
                 to insure attendance of witnesses; the cost of making the necessary
                 proof; questions as to the enforceability of a judgment if one is ob-
                 tained; relative advantages and obstacles to a fair trial; difficulties
                 that may arise from congested dockets; the possibility of the exist-
                 ence of questions arising in the area of conflict of laws; the ad-
                 vantage of having a local court determine questions of local law;
                 and, all other considerations of a practical nature that make a trial
                 easy, expeditious and economical.

Texas Gulf Sulphur Co. v. Ritter, 371 F.2d 145, 147 (10th Cir. 1967).



                   Quintessa’s Reply Mem. of Law Supporting Motion to Dismiss
           Case 2:21-cv-00577-JPS Filed 07/14/21 Page 12 of 15 Document 17
not enforce the Forum Selection clause. Hupy does not challenge the Arbitration clause as

ambiguous but, again, relies on Wisconsin’s unconscionability standard to avoid it.5

    For the reasons already discussed, Hupy cannot establish that the Arbitration clause is

unconscionable under Wisconsin law (or Oklahoma law). Hupy is a sophisticated law firm

(capable of litigating this contract dispute) that is undoubtedly capable of negotiating a com-

mercial contract and had the ability to thoroughly review and modify the Marketing Contract

before executing it. Procedural unconscionability does not exist here.

    Without procedural unconscionability, Hupy cannot establish that the Arbitration clause

is unconscionable. Nonetheless, substantive unconscionability is also non-existent. Hupy’s

sole argument that the Arbitration clause is substantively unconscionable is based on its in-

correct interpretation that the clause is one-sided in that Quintessa can avoid arbitration in

favor of civil litigation while Hupy is forced to arbitrate. This is simply not true.

    The Arbitration clause expressly requires Quintessa, like Hupy, to arbitrate all contract,

tort, and equity disputes with the sole exception of giving Quintessa the choice of litigating

(in Oklahoma County) any dispute concerning Hupy’s potential “non-payment of campaign

balances” i.e., seeking a money judgment if Hupy doesn’t pay sums owed under the contract.

By the plain language of the Arbitration clause, all other claims asserted by Quintessa are

subject to arbitration before the American Arbitration Association, e.g., issues of arbitrability,

declaratory judgment actions seeking interpretation of the contract, any action arising under

the agreement in which Quintessa seeks consequential damages, claims founded in equity,

claims for injunctive relief, etc. Contrary to Hupy’s reading, the Arbitration provision is not

one-sided and does not unreasonably excuse Quintessa from mandatory arbitration. It




5
 Hupy, again, does not explain why Wisconsin law would apply to the issue of enforcement of
the Arbitration clause considering the Marketing Contract is governed by Oklahoma law. Okla-
homa law applies but Hupy failed to address the correct standard.


                Quintessa’s Reply Mem. of Law Supporting Motion to Dismiss
        Case 2:21-cv-00577-JPS Filed 07/14/21 Page 13 of 15 Document 17
simply carves out a small exception to expedite the resolution of contract claims seeking judg-

ment for money owed under agreement.

   The Arbitration clause in the Marketing Contract is nowhere close to the wholly one-

sided provision in Wis. Auto Title Loans, 2006 WI 53, on which Hupy relies. The arbitration

provision in Wis. Auto Title Loans granted the contract drafter full access to the courts for any

claim while requiring the consumer to arbitrate all his claims, and the court considered sev-

eral other factors that supported finding that consumer contract of adhesion to be substan-

tively unconscionable.

 IV. Dismissal of this action, and denial of Hupy’s pending injunction motion, is proper

   Hupy contends the Court should permit the parties to conduct discovery on its pending

Motion for Temporary Restraining Order (Doc. 3) and, even if it grants Quintessa’s motion,

stay the case instead of dismissing it.

   As to Hupy’s position on its Motion for Temporary Restraining Order, Quintessa simply

asks the Court to deny the motion as moot should the Court grant the motion to dismiss. It

goes without saying that if the Court dismisses this action there’s no need to consider any

pending motions. Those motions would be rendered moot.

   As to Hupy’s request for the Court to stay this action, Fed. R. Civ. P. 12(b)(3) allows the

Court to dismiss the action if it determines this court is not the proper venue for resolving

the dispute. Under the Marketing Contract, Oklahoma County, Oklahoma is the proper

venue for any non-arbitrable dispute and AAA Arbitration is the required avenue for arbi-

trable disputes—this Court is not he correct venue. Thus, dismissal is warranted.




                Quintessa’s Reply Mem. of Law Supporting Motion to Dismiss
        Case 2:21-cv-00577-JPS Filed 07/14/21 Page 14 of 15 Document 17
                                        CONCLUSION

   For the reasons provided in Quintessas’s opening memorandum and this reply, Quintessa

respectfully requests the Court enforce the Marketing Contract to which Hupy agreed and

enter an Order:

       1. Enforcing the Forum Selection clause under the doctrine of forum non conveniens
          and dismissing this action with prejudice.

       2. Enforcing the Forum Selection clause under Oklahoma (or Wisconsin) law gov-
          erning the enforceability of those clauses and dismissing this action.

       3. Alternatively, enforcing the Arbitration clause and dismissing this action in favor
          of arbitration.

       4. Denying as moot Hupy’s unbriefed motion for injunctive relief.

Dated: July 14, 2021.                        Davis & Kuelthau, s.c.


                                         By: Electronically signed by Ryan M. Wiesner
                                            Ryan M. Wiesner
                                            111 E. Kilbourn Avenue, Suite 1400
                                            Milwaukee, WI 53202
                                            Tel. (414) 276-0200
                                            Fax (414) 278-3643
                                            Email rwiesner@dkattorneys.com

                                             Attorneys for Quintessa Marketing, LLC




                  Quintessa’s Reply Mem. of Law Supporting Motion to Dismiss
        Case 2:21-cv-00577-JPS Filed 07/14/21 Page 15 of 15 Document 17
